DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Matsumura et al. (US20170331263, hereinafter Matsumura) further in view of  Elliot et al. (US20200271248, hereinafter Elliot) and  Yabashi et al. (US20180265018, hereinafter Yabashi)

Referring to claim 1, Matsumura discloses a wire harness (1, figure 2) comprising: 
a wire member (2, figure 2); 
a first corrugated tube (3, figure 2) covers an outer circumference of the wire member (an outer circumference of 3, figure 2); 
a second corrugated tube (4, figure 2) spaced 10apart from the first corrugated tube (3, figure 2), and covers the outer circumference of the wire member (the outer circumference of 3, figure 2); and 
an exterior cover (10, figure 2) that covers the outer circumference of the wire member (2, figure 2), wherein: 
(2a of 2 in figure 2) that is 15located between the first corrugated tube and the second corrugated tube in a lengthwise direction of the wire member (2a  between 3 and 4 in a lengthwise direction of the wire member 2, figure 2);
the exterior cover (10, figure 2) covers an outer circumference of the intermediate portion of the wire member (an outer circumference of 2a in figure 2).
 
Matsumura fails to disclose the exterior cover has a higher flexibility than the first corrugated tube;  
5a protector that houses the wire member;
a second corrugated tube that is provided at a location that is on an opposite side to the protector with respect to the first corrugated tube
a first corrugated tube that externally extends from an end of the protector and covers an outer circumference of the wire member.
 
Elliot discloses the exterior cover covers an outer circumference of the intermediate portion of the wire member and has a higher flexibility than the first corrugated tube (tube 106 has higher flexibility than tube 108; “collapsible corrugated pipe 106” and “non-collapsible corrugated pipe 108” in paragraph 0029).
  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the wire harness of Matsumura to have intermediate tubular cover portion between two tubes having a 

Yabashi discloses  5a protector (a protector including a portion between 12 and 11, or 11 with a portion between 12 and 11, figure 1) that houses the wire member (10);
a second tube (13, figure 1) that is provided at a location that is on an opposite side to the protector (the protector, figure 1) with respect to the first corrugated tube (12, figure 1)
a first corrugated tube (12, figure 1) that externally extends from an end of the protector (the protector, figure 1) and covers an outer circumference of the wire member (10, figure 1 and 3).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the wire harness of Matsumura in view of Elliot to have a protector attached to the first corrugated tube at end of the wire member as taught by Yabashi in order to cover end of the wire member to protect from water or heat.

20 Referring to claim 2, Matsumura in view of Elliot disclose the wire harness according to claim 1, further comprising a fixing member that fixes the exterior cover to the first corrugated tube and the second corrugated tube (tape (claims 3 and 5), or locking portions (a female band locking means 32a and 22a, a male band locking means 32b and 22b) fixing around 10 to 3 and 4, in figures 1-2 of Matsumura). 

Referring to claim 3, Matsumura in view of Elliot and Yabashi disclose the wire harness according to claim 2, wherein: the exterior cover overlaps the first corrugated tube and the second corrugated tube in a direction intersecting the lengthwise direction of the wire member (10 overlapping 3 and 4 in a direction intersecting the lengthwise direction of 2, figures 1-2 of Matsumura),
the fixing member is provided on the outer circumferences of the first corrugated tube and the exterior cover and on the outer circumferences of the second corrugated tube and the exterior cover (tape (claims 3 and 5), or locking portions (a female band locking means 32a and 22a, a male band locking means 32b and 22b) fixing around outer circumferences 10 and 3 and fixing around outer circumferences of 10 and 4, in figures 1-2 of Matsumura).  

Referring to claim 4, Matsumura in view of Elliot and Yabashi disclose the wire harness according to claim 1, 15wherein the exterior cover is formed by rolling a resin sheet material into a tubular shape (the protector 10 is formed of synthetic resin materials in paragraph 0042 of Matsumura 108 in figure 2 of Elliot has 108 tubular shape; how is made by do not get patentable weight such as by rolling a sheet material because the product id what it is not how it’s been made by different process such as rolling, coating, extruding ) 
 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Matsumura, Elliot, Yabashi, and further in view of  Sato et al. (US6417445, hereinafter Sato).

Referring to claim 5, Matsumura in view of Elliot and Yabashi disclose the wire harness according to claim 1, but fail to disclose wherein the wire member includes: 
5a wire; and 
a braided wire that is formed by braiding conductive strands into a tubular shape and covers the outer circumference of the wire.

Sato discloses wherein the wire member includes: 
5a wire (11, figure 1 of Sato); and 
a braided wire (13) that is formed by braiding conductive strands into a tubular shape (see figure 1) and covers the outer circumference of the wire (11).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the wire harness of Matsumura in view of Elliot to have wire member as taught by Sato because in order to use minimized and the improved electromagnetic shielding wire or cable to improve transmission characteristic of a core conductor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH H PAGHADAL/Examiner, Art Unit 2847